DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  “off” in line 8 should read “of”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-10, 12 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DiLuca (US 2003/0159707).
In regard to claim 1, DiLuca teaches a user wearable cap (covering element: 10) comprising: a band which creates a loop (band is reinforced projecting flange around circumference of opening: 12), the loop being adjustable in size between unexpanded and expanded positions (cap including projecting flange is made of silicone, which is elastic that allows it to be expanded and unexpanded: paragraph 0003); a flexible layer which is larger in dimension than the loop in the unexpanded position and which is attached to the loop to create a cap with a pocket such that an opening of the pocket is defined by the band (flexible layer is covering element: 10 larger than flange: 12 and made of silicone: paragraph 0003), the flexible layer being made of a fluid resistant material (covering element: 10 is made of silicone: paragraph 0003 which is a water resistant material); two side loops secured to the cap on opposite sides off the loop wherein the two side loops each create a through opening (two side loops are openings 20 corresponding to the user’s ears: see figures 1-4).  

 	In regard to claim 2, DiLuca teaches wherein the loop is elastic and adjustable by stretching (loop/flange 12 is made of silicone which is elastic: paragraph 0003).  

 	In regard to claim 3, DiLuca teaches wherein the two side loops are attached to the flexible layer around through openings in the flexible layer (through openings: 20, 20 with loops peripheral flange edge 12 and pulling means:  paragraph 0020, 0021 and 0024).  

 	In regard to claim 4, DiLuca teaches wherein the two side loops are made by a portion of adjustable length material attached to the loop (pulling means are adjustable: paragraphs 0020, 0021 and 0024). 
 
 	In regard to claim 5, DiLuca teaches wherein the portion of adjustable length material is the same material as that of the loop (pulling means are adjustable and made up the loop: paragraphs 0020, 0021 and 0024).  

 	In regard to claim 7, DiLuca teaches wherein the two side loops expand and retract and are made of an elastic material (side loops are pulling means and silicone flange that are made of elastic: see paragraph 0024 detailing the pulling means can be elastic lace).
  
 	In regard to claim 8, DiLuca teaches wherein the adjustable length material is adjustable by stretching (adjustable length material of loop is silicone flange and/or elastic lace which are both adjustable by stretching: paragraph 0024 detailing the pulling means can be elastic lace). 
 
 	In regard to claim 9, DiLuca teaches a user wearable cap (covering element: 10) comprising: a shower cap having an elastic loop and defining a pocket with the elastic loop defining an opening of the pocket (covering element 10 is cap and can be worn in the shower as desired, the cap has a silicone flange: 12, which is elastic: paragraph 0003); two side loops which are secured to the shower cap on opposite sides thereof, the two side loops each creating a through opening (side loops are openings 20, 20 in the cap with surrounding flange 12 and pulling means: paragraph 0020, 0021 and 0024).  

 	In regard to claim 10, DiLuca teaches wherein the two side loops are elastic (side loops are created by silicone flange 12: paragraph 0003 and elastic lace pulling means: paragraph 0024).  

 	In regard to claim 12, DiLuca teaches wherein the elastic loop forms part of the two side loops (elastic loop: silicone flange 12 forms part of the side loops 20).
  
 	In regard to claim 13, DiLuca teaches wherein the two side loops are formed by through holes in the shower cap adjacent the opening of the pocket (side loops are openings 20, 20 formed as through holes in the cap adjacent the opening: see figures).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-14 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sokoloff (US 2019/0014845: embodiment of figure 4) in view of Sokoloff (US 2019/0014845: embodiment of figures 1-3).
 	In regard to claim 1, Sokoloff (figure 4) teaches a user wearable cap comprising: a band which creates a loop with an unexpanded position (band: 26, paragraph 0020; figure 4); a flexible layer which is larger in dimension than the loop in the unexpanded position and which is attached to the loop to create a cap with a pocket such that an opening of the pocket is defined by the band (flexible layer is cap: 22 forming a pocket, which is flexible: paragraph 0016 and attached to loop 26: paragraph 0020; opening to cap is formed by a portion of band 26: see figure 4), the flexible layer being made of a fluid resistant material (cap: 22 is made of silicone or latex which are both flexible and fluid resistant: paragraph 0016); two side loops (holes 22: paragraph 0020) secured to the cap on opposite sides off the loop (26) wherein the two side loops each create a through opening (see figure 4).  
 	However, Sokoloff fails to teach in the embodiment of figure 4 that the band is made of elastic material that is adjustable in size between the unexpanded and expanded positions. However, in the embodiment of figure 1, Solokoff teaches the band/strap being made of elastic material (paragraph 0017), which would be capable of being adjustable in size between the unexpanded and expanded positions.
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the band of Solokoff (figure 4) in the elastic material as taught by Solokoff (figures 1-3), since the band of Solokoff of figure 4 provided in an elastic material would provide a reinforcing material to provide support along the cap and ear openings/loops creating a more durable cap structure (Solokoff: paragraph 0017 and claim 7 detailing the band being a reinforcing material and elastic being a reinforcing elastic material). Here we are replacing one reinforcing material of a band (figure 4) with a well-known specific reinforcing band material (elastic of figures 1-3) to create a reinforcing elastic band. 

 	In regard to claim 2, Solokoff teaches wherein the loop is elastic and adjustable by stretching (Solokoff teaches in figure 1 the band/strap being made of elastic material (paragraph 0017)), which would be capable of being adjustable by stretching.
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the band of Solokoff (figure 4) in the elastic material as taught by Solokoff (figures 1-3), since the band of Solokoff of figure 4 provided in an elastic material would provide a reinforcing material to provide support along the cap and ear openings/loops creating a more durable cap structure (Solokoff: paragraph 0017 and claim 7 detailing the band being a reinforcing material and elastic being a reinforcing elastic material). Here we are replacing one reinforcing material of a band (figure 4) with a well-known specific reinforcing band material (elastic of figures 1-3) to create a reinforcing elastic band. 

 	In regard to claim 3, Solokoff teaches wherein the two side loops are attached to the flexible layer around through openings in the flexible layer (side loops can be portion of band 26 attached to the flexible layer/cap 22 around through openings: 24: figure 4).  

 	In regard to claim 4, Solokoff teaches wherein the two side loops are made by a portion of adjustable length material attached to the loop (side loops can be portion of band 26 attached to the flexible layer/cap 22 around through openings: 24: figure 4 and figures 1-3 of Solokoff teaches the band capable of being elastic).  
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the band of Solokoff (figure 4) in the elastic material as taught by Solokoff (figures 1-3), since the band of Solokoff of figure 4 provided in an elastic material would provide a reinforcing material to provide support along the cap and ear openings/loops creating a more durable cap structure (Solokoff: paragraph 0017 and claim 7 detailing the band being a reinforcing material and elastic being a reinforcing elastic material). Here we are replacing one reinforcing material of a band (figure 4) with a well-known specific reinforcing band material (elastic of figures 1-3) to create a reinforcing elastic band. 

 	In regard to claim 5, Solokoff teaches wherein the portion of adjustable length material is the same material as that of the loop (side loops can be portion of band 26 attached to the flexible layer/cap 22 around through openings: 24: figure 4 and would therefore be same material as loop).  

 	In regard to claim 6, Solokoff teaches further comprising a plurality of folds in the flexible layer adjacent the loop such that when the loop adjusts in size between expanded and unexpanded positions, a size and/or a frequency of folds decreases as the loop expands (cap/pocket: 22 is made of latex/silicone which is flexible and adjustable in size, see folds adjacent to loop: 26 that can form in the cap when nor fully placed on user’s head: figure 3).  

 	In regard to claim 7, Solokoff teaches wherein the two side loops expand and retract and are made of an elastic material (side loops are openings in cap 24 that can include the band 26 surrounding the openings: figure 4, figures 1-3 of Solokoff teaches the that band can be elastic).
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the band of Solokoff (figure 4) in the elastic material as taught by Solokoff (figures 1-3), since the band of Solokoff of figure 4 provided in an elastic material would provide a reinforcing material to provide support along the cap and ear openings/loops creating a more durable cap structure (Solokoff: paragraph 0017 and claim 7 detailing the band being a reinforcing material and elastic being a reinforcing elastic material). Here we are replacing one reinforcing material of a band (figure 4) with a well-known specific reinforcing band material (elastic of figures 1-3) to create a reinforcing elastic band. 

 	In regard to claim 8, Solokoff teaches wherein the adjustable length material is adjustable by stretching (adjustable length material is portion of band 26 surrounding openings 24 and the band can be elastic as taught by figures 1-3 of Solokoff).  
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the band of Solokoff (figure 4) in the elastic material as taught by Solokoff (figures 1-3), since the band of Solokoff of figure 4 provided in an elastic material would provide a reinforcing material to provide support along the cap and ear openings/loops creating a more durable cap structure (Solokoff: paragraph 0017 and claim 7 detailing the band being a reinforcing material and elastic being a reinforcing elastic material). Here we are replacing one reinforcing material of a band (figure 4) with a well-known specific reinforcing band material (elastic of figures 1-3) to create a reinforcing elastic band. 

 	In regard to claim 9, Solokoff (figure 4) teaches a user wearable cap (cap: 22) comprising: a shower cap having a loop (band: 26) and defining a pocket with the elastic loop defining an opening of the pocket (see figure 4, portion of band 26 forms opening of pocket); two side loops which are secured to the shower cap on opposite sides thereof, the two side loops each creating a through opening (side loops are openings 24 in cap body as described in paragraph 0020 with or without the reinforcing of 24 as described in paragraph 0021 and the band structure 26 surrounding the openings as illustrated in figure 4).  

 	However, Sokoloff fails to teach in the embodiment of figure 4 that the band is made of elastic material. However, in the embodiment of figure 1, Solokoff teaches the band/strap being made of elastic material (paragraph 0017).
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the band of Solokoff (figure 4) in the elastic material as taught by Solokoff (figures 1-3), since the band of Solokoff of figure 4 provided in an elastic material would provide a reinforcing material to provide support along the cap and ear openings/loops creating a more durable cap structure (Solokoff: paragraph 0017 and claim 7 detailing the band being a reinforcing material and elastic being a reinforcing elastic material). Here we are replacing one reinforcing material of a band (figure 4) with a well-known specific reinforcing band material (elastic of figures 1-3) to create a reinforcing elastic band. 

 	In regard to claim 10, Solokoff teaches wherein the two side loops are elastic (figure 4: loops 24 are elastic via the structure of the silicone/latex cap structure creating the circumference of the openings: paragraph 0016 or the side loops can be created by the material of the band: 26 and taught as being elastic in figures 1-3).  
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the band of Solokoff (figure 4) in the elastic material as taught by Solokoff (figures 1-3), since the band of Solokoff of figure 4 provided in an elastic material would provide a reinforcing material to provide support along the cap and ear openings/loops creating a more durable cap structure (Solokoff: paragraph 0017 and claim 7 detailing the band being a reinforcing material and elastic being a reinforcing elastic material). Here we are replacing one reinforcing material of a band (figure 4) with a well-known specific reinforcing band material (elastic of figures 1-3) to create a reinforcing elastic band. 

 	In regard to claim 11, Solokoff teaches wherein the two side loops are formed of a material which is the same as that of the elastic loop (loops 24 are formed by the bounding of the band/loop 26 as seen in figure 4, which would be the same material, since it is made of the same band and figures 1-3 of Solokoff teaches the band being elastic: paragraph 0017).  
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the band of Solokoff (figure 4) in the elastic material as taught by Solokoff (figures 1-3), since the band of Solokoff of figure 4 provided in an elastic material would provide a reinforcing material to provide support along the cap and ear openings/loops creating a more durable cap structure  (paragraph 0017 and claim 7 detailing the band being a reinforcing material and elastic being a reinforcing elastic material). Here we are replacing one reinforcing material of a band (figure 4) with a well-known specific reinforcing band material (elastic of figures 1-3) to create a reinforcing elastic band. 

 	In regard to claim 12, Solokoff teaches wherein the elastic loop forms part of the two side loops (band 26 of Figure 4 with the elastic band teaching of Figures 1-3, teaches the elastic loop forming part of the side loops: see figure 4). 
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the band of Solokoff (figure 4) in the elastic material as taught by Solokoff (figures 1-3), since the band of Solokoff of figure 4 provided in an elastic material would provide a reinforcing material to provide support along the cap and ear openings/loops creating a more durable cap structure (Solokoff: paragraph 0017 and claim 7 detailing the band being a reinforcing material and elastic being a reinforcing elastic material). Here we are replacing one reinforcing material of a band (figure 4) with a well-known specific reinforcing band material (elastic of figures 1-3) to create a reinforcing elastic band. 

 	In regard to claim 13, Solokoff teaches wherein the two side loops are formed by through holes in the shower cap adjacent the opening of the pocket (see side loops 24 formed as through holes in the shower cap adjacent the opening: figure 4).  

 	In regard to claim 14, Solokoff teaches wherein the pocket is adjustable in size and includes a plurality of folds therein which allow a flexible material which makes up the shower cap to expand (cap/pocket: 22 is made of latex/silicone which is flexible and adjustable in size, see folds that can form in the cap when nor fully placed on user’s head: figure 3).  

 	In regard to claim 16, Solokoff teaches wherein the flexible material is water impermeable (latex/silicone is water impermeable: paragraph 0016).  

 	In regard to claim 17, Solokoff teaches wherein the flexible material is water resistant (latex/silicone is water resistant: paragraph 0016).    

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sokoloff in view of Sokoloff as applied to claims 9 and 14 above, and further in view of Boras Esteve (US 10,537,145).
Sokoloff in all embodiments of their invention teaches a cap made of silicone or latex (paragraph 0016) and fails to teach a cap made from four way stretch properties (spandex/lycra).
 In regard to claim 15, Boras Esteve teaches a cap for protecting a user’s hair from getting wet, wherein the cap is made from a waterproof spandex or waterproof lycra, which would have four way stretch properties (column 6, lines 16-22).  
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the cap of Sokoloff in the waterproof spandex/lycra material as taught by Boras Esteve, since the cap of Sokoloff provided in a waterproof lyrcra/spandex material would provide a waterproof and highly flexible cap (Boras Esteve: column 6, lines 16-22).  

Claim(s) 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sokoloff in view of Sokoloff as applied to claims 9 and 14 above, and further in view of Cole (US 2013/02988929).
 Sokoloff in all embodiments of their invention teaches a cap made of silicone or latex (paragraph 0016) and fails to teach a cap made from translucent or transparent plastic.
 	In regards to claims 18 and 19, Cole teaches a cap to prevent the user’s hair from getting wet, wherein the outer layer is made from a flexible translucent or transparent plastic material (paragraph 0016).
 	It would have been obvious before the effective filing date to one of ordinary skill in the art to have provided the cap of Solokoff in the translucent or transparent plastic as taught by Cole, since the cap of Solokoff provided in a transparent or translucent plastic would teach a waterproof cap that allows onlookers to either partially or fully see inside the cap for aesthetic effects. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found cited in PTO-892 form submitted herewith. The cited prior rat to Guinzburg (US 1,242,384) is of particular relevance to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732